Citation Nr: 0633423	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  00-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to June 26, 1995, 
for the assignment of a schedular evaluation of 100 percent 
for the service-connected post-traumatic stress disorder with 
depression.

2.  Entitlement to an effective date prior to June 26, 1995, 
for the grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1968 and from December 1975 to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Muskogee, Oklahoma, which in pertinent part, granted an 
increased evaluation to a schedular rating of 100 percent for 
post-traumatic stress disorder (PTSD) effective October 12, 
1995, and an earlier effective date of October 12, 1995, for 
TDIU.  

The Board initially reviewed this matter in October 2001.  At 
that time, the Board granted an effective date of June 26, 
1995, but no earlier, for the 100 percent schedular rating 
for PTSD and TDIU.  The veteran filed a timely appeal of the 
decision with the United States Court of Appeals for Veterans 
Claims (Court).  While his appeal was pending at the Court, 
the veteran's representative and the VA Office of General 
Counsel filed a Joint Motion for Remand and to Stay Further 
Proceedings.  In the Joint Motion the parties cited Gallegos 
v. Gober, 14 Vet. App. 50 (2000), which held that the 
regulatory requirement set out in 38 C.F.R. § 20.201 that a 
Notice of Disagreement (NOD) contain an expression of the 
appellant's desire for appellate review, was beyond he scope 
of the statute (38 U.S.C.A. § 7105) and it constituted an 
invalid requirement.  The parties agreed that to the extent 
that the Board relied upon this invalidated regulation in its 
denial of the appellant's claims for an effective date 
earlier than June 26, 1995, for the assignment of a schedular 
100 percent rating for PTSD and grant of TDIU, remand for 
readjudication is required.  The Court granted the motion in 
March 2002, vacating the Board's October 2001 decision 
insofar that the decision denied effective dates earlier than 
June 26, 1995; the Court remanded the matter to the Board for 
readjudication.  In turn, the Board remanded the matter to 
the RO in June 2003 for procedural and evidentiary issues.

After the RO returned the appeal to the Board, in December 
2004, the Board remanded the matter for compliance with its 
June 2003 remand.  A review of the record indicates full 
compliance with the Board's December 2004 remand.  
Accordingly, the Board may proceed with its de novo review.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to an increased 
evaluation for PTSD and 
TDIU on December 23, 1996.

2.  The veteran did not file a timely NOD for rating 
decisions dated in September 1991, August 1992, May 1993, 
March 1994, and September 1994, and these determinations 
became final prior to December 23, 1996.


CONCLUSIONS OF LAW

1. The criteria for an earlier effective date for the 
assignment of a schedular 100 percent rating for PTSD have 
not been met.  38 C.F.R. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 20.200, 20.201, 20.302 (2006); Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002); cert. denied 537 
U.S. 1071, 123 S.Ct. 687, 154 L. Ed. 2d 564 (2002).

2. The criteria for an earlier effective date for the grant 
of TDIU have not been met.  38 C.F.R. §§ 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 20.200, 20.201, 20.302 
(2006); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 
cert. denied 537 U.S. 1071, 123 S.Ct. 687, 154 L. Ed. 2d 564 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in March 2003.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in September 1999, which 
was before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.

The March 2003 VCAA notice letter complies with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) informs the claimant about the information and 
evidence the claimant is expected to provide; (3) informs the 
claimant about the information and evidence that VA will 
attempt to provide on his behalf; and (4) requests the 
claimant provide any evidence in his possession that pertains 
to the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  Although the notice letter does not use the 
precise language of the fourth element, it does advise him to 
submit evidence tending to show that he filed his claim for 
an increased rating for PTSD and TDIU earlier than June 26, 
1995, and that it is factually ascertainable that entitlement 
arose within one year prior to receipt of his claim.  The 
notice letter also advised him to tell VA about any 
additional information or evidence he wanted VA to try and 
get for him, and that he must give VA enough information so 
VA could request the information from whatever source.  
Fairly read, the March 2003 letter complies with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional letter was sent in March 2004, 
which includes the language of the fourth element.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was not informed of the 
veteran's status.  Despite the exclusion of this element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
veteran's status as an honorably discharged veteran has been 
established, as have the existence of his disability, a 
connection between the veteran's service and the disability, 
and entitlement to TDIU.  Furthermore, a notice was sent in 
April 2006, which specifically addressed the element of an 
effective date, and the veteran has been given an opportunity 
to respond.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for a VA examination, which addressed 
the current level of disability due to the veteran's service-
connected disabilities.  There is sufficient medical evidence 
of record to make a decision on the claims on appeal.   

Law and Regulations

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 C.F.R. § 3.400(a).  In the case of 
disability compensation, the earliest date is that on which 
it is factually ascertainable that an increase in disability 
had occurred, if the claim was received within one year of 
that date; otherwise, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  rating decisions, 
statements of the case, supplemental statements of the case, 
pleadings before the Court, VA treatment records from 1991-
2004, and his contentions, as presented in the veteran's 
written statements and argument.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

The veteran contends that an effective date earlier than June 
26, 1995, is warranted for the grant of TDIU and a 100 
percent schedular rating for PTSD because certain documents 
received after the initial rating decision granting service 
connection for PTSD in September 1991, and after a confirmed 
rating decision in May 1993, constituted new and material 
evidence under 38 C.F.R. § 3.156(b), and extended the period 
allotted the veteran to file a NOD from October 1992 to May 
1994.  He contends further that a December 1993 request from 
the veteran's representative for a compensation and pension 
examination and a January 1994 VA Form 21-4138 (Statement in 
Support of Claim) constituted a NOD of a May 1993 confirmed 
rating decision and no Statement of the Case was ever issued 
that addressed these NOD's.  In essence, his argument is the 
September 1991 rating decision that assigned an initial 
rating of 50 percent has remained open.  The Board concludes, 
after a review of all pertinent documents, that an effective 
date earlier than June 26, 1995, is not warranted for either 
the 100 percent schedular rating for PTSD or for TDIU.

Taking the veteran's contention that new and material 
evidence submitted before the expiration of an appellate 
period, extends the time limit for submitting a NOD, 
the time limit for filing a NOD is set forth in 38 C.F.R. 
§ 20.302(a), which states:

"Notice of Disagreement.  Except in the case of 
simultaneously contested claims, a claimant, or 
his or her representative, must file a Notice of 
Disagreement with a determination by the agency of 
original jurisdiction within one year from the 
date that that agency mails notice of the 
determination to him or her.  Otherwise, that 
determination will become final.  The date of 
mailing the letter of notification of the 
determination will be presumed to be the same as 
the date of that letter for purposes of 
determining whether an appeal has been timely 
filed."

A review of the governing provision discloses only one 
exception for the one year time period afforded a claimant 
for filing a NOD, that is, in the case of a simultaneously 
contested claim.  38 C.F.R. § 3.156(b) contains no language 
that contradicts the provision in 38 C.F.R. § 20.302(a) of 
one year for filing a NOD.  38 C.F.R. § 3.156(b) states:

New and material evidence received prior to the 
expiration of the appeal period, or prior to the 
appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of § 20.1304(b)(1) 
of this chapter), will be considered as having 
been filed in connection with the claim which was 
pending at the beginning of the appeal period.

This provision affects two actions: (1) it precludes the 
initiation of a new claim when a denial of the same claim 
remains on appeal or is appealable, and (2) it permits the 
preservation of the original date of the claim, should the 
claim be granted while in appellate status, notwithstanding 
the receipt of new and material evidence.  Since 38 C.F.R. 
§ 20.302(a) clearly establishes a period of one year for 
filing a NOD, and 38 C.F.R. § 3.156(b) creates no exception 
to it, the period for filing a NOD to the September 1991 
rating decision expired one year from the letter of 
notification in October 1992.  Neither the March 1992 
discharge summary, which was considered in the August 1992 
rating decision, nor the January 1993 discharge summary, 
which was considered in the May 1993 confirmed rating 
decision, have any effect on the time limit for filing a NOD.  
The veteran does not contend and the Board has not identified 
any document that would constitute a NOD to the September 
1991 rating decision.  Accordingly, the September 1991 rating 
decision is final.  38 C.F.R. § 20.1103 (2006).  

The December 1993 letter of the veteran's representative 
states, in pertinent part, "This veteran receives treatment 
on a continual basis for his SC P.T.S.D...and his condition 
continues to increase in severity.  It is requested that the 
veteran be scheduled for a C + P exam and that he be 
considered for increased evaluation."  The Board finds that 
the letter does not constitute a valid NOD to the May 1993 
rating decision.  In pertinent part, the veteran's January 
1994 statement asserts, "I wish to reopen my claim for I/R 
on my S/C disabilities.  The PTSD condition was become much 
worse, requiring continual treatment."  A NOD is a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the AOJ and a desire to contest 
the result.  38 C.F.R. § 20.201 (2006).  A NOD must (1) 
express disagreement with a specific determination of the 
agency of original jurisdiction (AOJ), i.e. the RO; (2) be 
filed in writing; (3) be filed with the AOJ; (4) be filed 
within one year after the date of mailing of notice of the 
AOJ decision; and (5) be filed by the claimant or the 
claimant's authorized representative.  While special wording 
is not required, an NOD must be in terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002); cert. denied 537 U.S. 1071, 123 
S.Ct. 687, 154 L.Ed. 2d 564 (2002).  The representative's 
letter and the veteran's statement meet only four of the five 
criteria for establishing a NOD.  Neither of the statements 
refers to previous rating decisions, let alone, expresses 
disagreement with one.  

The representative argues that the instant case is very 
similar to Tomlin v. Brown, 5 Vet. App. 355 (1993).  But 
there is very little relevant similarity at all.  In Tomlin, 
the veteran's representative referred to a rating decision 
that had granted service connection for a disability, but 
assigned a noncompensable rating.  He went on to say that the 
veteran requested a 20 percent rating for the disability.  
Id. at 356.  The Tomlin decision held that testimony at a 
hearing, once reduced to writing, can be construed as an 
NOD).  Id. at 357-58. In the instant case, the veteran and 
his representative never expressed disagreement with any 
rating decision dated between September 1991 to September 
1994 within one year of any such rating decision.  Therefore, 
the instant case is clearly distinguishable from Tomlin.

Returning to the argument that new and material evidence 
submitted before the expiration of an appellate period 
extends the time limit for submitting a NOD,
the veteran's representative asserts that the report of 
hospitalization in April 1994, constitutes an informal claim 
for an increased rating under 38 C.F.R. § 3.157(b) and new 
and material evidence submitted during an appeal period under 
§ 3.156(b).  In this regard, it is significant that there 
were rating decisions in May 1993 and March 1994 that denied 
an increased evaluation for service-connected PTSD.  However, 
as noted above, new and material evidence under § 3.156(b) 
has no effect on the time allotted for filing a NOD.  The 
representative also argues the reports of hospitalization in 
July 1994 and July/August 1995 constitute new and material 
evidence under § 3.156(b), which operates to extend the one-
year period for filing a NOD, provided by statute.  
38 U.S.C.A. § 7105.  Again, these contentions are contrary to 
the law.  38 U.S.C.A. §7105; 38 C.F.R. § 20.302.  The veteran 
does not contend and the Board has not identified any 
document that could be reasonably construed as a NOD to the 
March 1994 and September 1994 rating decisions.  Accordingly, 
the March 1994 and September 1994 rating decisions are final.  
38 C.F.R. § 20.1103.

In summary, the evidence fails to disclose a basis for 
extending the time limit for filing a NOD after the September 
1991, May 1993, March 1994, and September 1994 rating 
decisions beyond the one year provided by statute.  The RO 
correctly interpreted the submissions by the veteran and his 
representative in January 1994 as a claim for an increased 
evaluation for PTSD; these documents cannot reasonably be 
construed as NOD's.  Accordingly, an effective date earlier 
than June 26, 1995, is not warranted for the assignment of a 
schedular 100 percent rating for PTSD and grant of TDIU.


ORDER

An effective date earlier than June 26, 1995, for the 
assignment of a schedular 100 percent rating for PTSD is 
denied.

An effective date earlier than June 26, 1995, for the grant 
of TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


